Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 currently pending. 
IDS filed on 10/19/2021 has been received and entered.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over TU Zhen-Yuan et al. (CN 110969565, A1) (Yuan), in view of Hong Gao et al (IL 271121, A1).

    Regarding claim 1, Yuan teaches a method for processing data (Yuan teaches in the background a convolutional neural network processing system as an algorithm model in deep learning application which is adapted in at least the Abstract and Figs. 1 and 5 for determining, using the convolutional neural network processing  for a target processing image, factors comprising image size, image width, image channel numbers, preset thread size and the like that may affect the number of threads the GPU task can perform at once) comprising: 
determining a factor associated with a first input of a deep learning model (Figs. 1 and 5 using the convolutional neural network processing for determining, factors comprising image size, image width, image channel numbers, preset thread size and the like);
wherein the factor 5affects the number of threads for executing the deep learning model (Abstract and Figs. 1 and 5);
generating a plurality of first partial inputs by using the first input based on the factor (generating, by dividing in Figs. 1 and 5 the input image size, image channel numbers, a plurality of image Blocks as first partial inputs by using said first input image based on said factor);
wherein each first partial input in the plurality of first partial inputs is a part of the first input (each image Block indicative of the partial input from the image channel division of at least Fig. 5 further represents understoodly a part of the first input). 
    However, Yuan is silent regarding specifically performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model.  
   Gao teaches a deep convolution processing system in at least Figs. 1G-1H and para. 0214-0215 generating a plurality of first partial inputs including at least two streams and further in para. 0191 dividing an input image into a plurality of matrices by using a first input based on at least a number of channels factor, the system further in at least Figs. 1H and para. 0214-0215 performing an element-wise sum operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein performing said operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model, as discussed above as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Yuan further teaches wherein the first input is an image (Fig. 5 and Abstract), and determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and 15when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size (Figs. 1 and 5 further teaches when determining the number of threads at least one of the factor determined is when it is determined that the size of at least one of a height or a width of the image may obviously exceeds a preset size threshold value, the system determining in a case the size as a size for to be divided as said factor).

    Regarding claim 3 (according to claim 1), Yuan further teaches wherein the factor is the channel number (a case further in Fig. 5 where a channel division is performed in a case it is determined obviously as a factor), and generating the plurality of first partial inputs comprises: 20dividing the first input into the plurality of first partial inputs (Fig. 5), wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (Fig. 5).

    Regarding claim 8 (according to claim 1), Yuan is silent regarding specifically wherein generating the output of the deep learning model comprises: performing the operation on the plurality of first partial inputs by using the deep learning model, and generating a plurality of partial outputs of the deep learning model; and 5combining the plurality of partial outputs to generate the output.  
   Gao further in at least Figs. 1G-1H and para. 0191, and 0214-0215 using the deep learning model for generating a plurality of first partial inputs by dividing an input image into a plurality of matrices by using a first input and performing the operation using the element-wise method on the plurality of first partial inputs and generating subsequently said plurality of partial outputs of the deep learning model and summing or 5combining said plurality of partial outputs to generate the output.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein said generating output of the deep learning model comprises: performing said operation on the plurality of first partial inputs by using the deep learning model, and generating said plurality of partial outputs of the deep learning model; and 5combining said plurality of partial outputs to generate the output, as discussed above, as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 9, Yuan teaches an electronic device (Yuan teaches “in a third aspect, there is provided a computer device, said computer device comprising a processor and a memory, the memory is stored with at least one instruction, for the at least one instruction is loaded and executed by the processor to implement the method of the first aspect of the image processing”) comprising: 
at least one processing unit “in a third aspect”,  at least one memory “in a third aspect”,  
the at least one memory being coupled to the at least one processing unit 10and storing an instruction executed by the at least one processing unit “in a third aspect”,  
wherein the instruction, when executed by the at least one processing unit, causes the device to perform actions (Yuan teaches in the background a device employing a convolutional neural network processing system as an algorithm model in deep learning application which is adapted in at least the Abstract and Figs. 1 and 5 for determining, using the convolutional neural network processing  for a target processing image, factors comprising image size, image width, image channel numbers, preset thread size and the like that may affect the number of threads the GPU task can perform at once) and the actions comprise: 
determining a factor associated with a first input of a deep learning model (Figs. 1 and 5 using the convolutional neural network processing for determining, factors comprising image size, image width, image channel numbers, preset thread size and the like);
wherein the factor 5affects the number of threads for executing the deep learning model (Abstract and Figs. 1 and 5);
generating a plurality of first partial inputs by using the first input based on the factor (generating, by dividing in Figs. 1 and 5 the input image size, image channel numbers, a plurality of image Blocks as first partial inputs by using said first input image based on said factor);
wherein each first partial input in the plurality of first partial inputs is a part of the first input (each image Block indicative of the partial input from the image channel division of at least Fig. 5 further represents understoodly a part of the first input). 
    However, Yuan is silent regarding specifically performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model.  
   Gao teaches a deep convolution processing system in at least Figs. 1G-1H and para. 0214-0215 generating a plurality of first partial inputs including at least two streams and further in para. 0191 dividing an input image into a plurality of matrices by using a first input based on at least a number of channels factor, the system further in at least Figs. 1H and para. 0214-0215 performing an element-wise sum operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein performing said operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model, as discussed above as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 10 (according to claim 9), Yuan further teaches wherein the first input is an image (Fig. 5 and Abstract), and determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and 15when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size (Figs. 1 and 5 further teaches when determining the number of threads at least one of the factor determined is when it is determined that the size of at least one of a height or a width of the image may obviously exceeds a preset size threshold value, the system determining in a case the size as a size for to be divided as said factor).
  
    Regarding claim 11 (according to claim 9), Yuan further teaches wherein the factor is the channel number (a case further in Fig. 5 where a channel division is performed in a case it is determined obviously as a factor), and generating the plurality of first partial inputs comprises: 20dividing the first input into the plurality of first partial inputs (Fig. 5), wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (Fig. 5).
    Regarding claim 16 (according to claim 9), Yuan is silent regarding specifically wherein generating the output of the deep learning model comprises: performing the operation on the plurality of first partial inputs by using the deep learning model, and generating a plurality of partial outputs of the deep learning model; and 5combining the plurality of partial outputs to generate the output.  
   Gao further in at least Figs. 1G-1H and para. 0191, and 0214-0215 using the deep learning model for generating a plurality of first partial inputs by dividing an input image into a plurality of matrices by using a first input and performing the operation using the element-wise method on the plurality of first partial inputs and generating subsequently said plurality of partial outputs of the deep learning model and summing or 5combining said plurality of partial outputs to generate the output. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein said generating output of the deep learning model comprises: performing said operation on the plurality of first partial inputs by using the deep learning model, and generating said plurality of partial outputs of the deep learning model; and 5combining said plurality of partial outputs to generate the output, as discussed above, as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 17, Yuan teaches a computer program product, wherein the computer program product is tangibly stored 15on a non-transitory computer readable medium and comprises a machine-executable instruction (Yuan teaches “in the fourth aspect, there is provided a computer-readable storage medium, the storage medium stores at least one instruction, for the at least one instruction is loaded and executed by the processor to implement the method of the first aspect of the image processing” comprising deep learning application which is adapted in at least the Abstract and Figs. 1 and 5 for determining, using the convolutional neural network processing  for a target processing image, factors comprising image size, image width, image channel numbers, preset thread size and the like that may affect the number of threads the GPU task can perform at once) and 
the machine-executable instruction, when executed, causes a machine to perform the steps of: 
determining a factor associated with a first input of a deep learning model (Figs. 1 and 5 using the convolutional neural network processing for determining, factors comprising image size, image width, image channel numbers, preset thread size and the like);
wherein the factor 5affects the number of threads for executing the deep learning model (Abstract and Figs. 1 and 5);
generating a plurality of first partial inputs by using the first input based on the factor (generating, by dividing in Figs. 1 and 5 the input image size, image channel numbers, a plurality of image Blocks as first partial inputs by using said first input image based on said factor);
wherein each first partial input in the plurality of first partial inputs is a part of the first input (each image Block indicative of the partial input from the image channel division of at least Fig. 5 further represents understoodly a part of the first input). 
    However, Yuan is silent regarding specifically performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model.  
   Gao teaches a deep convolution processing system in at least Figs. 1G-1H and para. 0214-0215 generating a plurality of first partial inputs including at least two streams and further in para. 0191 dividing an input image into a plurality of matrices by using a first input based on at least a number of channels factor, the system further in at least Figs. 1H and para. 0214-0215 performing an element-wise sum operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein performing said operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model, as discussed above as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 18 (according to claim 17), Yuan further teaches wherein the first input is an image (Fig. 5 and Abstract), and determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and 15when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size (Figs. 1 and 5 further teaches when determining the number of threads at least one of the factor determined is when it is determined that the size of at least one of a height or a width of the image may obviously exceeds a preset size threshold value, the system determining in a case the size as a size for to be divided as said factor).

    Regarding claim 19 (according to claim 17), Yuan further teaches wherein the factor is the channel number (a case further in Fig. 5 where a channel division is performed in a case it is determined obviously as a factor), and generating the plurality of first partial inputs comprises: 20dividing the first input into the plurality of first partial inputs (Fig. 5), wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (Fig. 5).
 
Claims 4, 7, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Yuan in view of Gao, and further in view of Chen Zhen et al (CN108986136, A1).

    Regarding claim 4 (according to claim 1), and claim 12 (according to claim 9), and claim 20 (according to claim 17), Yuan further teaches wherein the factor is size (Fig. 5 and Abstract further notes a case where the image size, height and width as the factor); generating the plurality 25of first partial inputs comprises: determining the type of the operation to be executed by using the deep learning model (Figs. 1 and 5 further teaches the plurality of operation modes that may be selected using the deep learning model for generating the plurality 25of first partial image thread input Blocks); and 17119106.02dividing the first input into the plurality of first partial inputs by using a threshold value based on the type (Figs. 1, and 5 further teaches said input image divided into said plurality of first partial inputs by using a preset threshold value based on the type).
    However, Yuan is silent regarding said determining type of the operation to be executed by using the deep learning model on said plurality of first partial inputs; and said 17119106.02dividing by using a size division threshold value based on the type.  
     Gao further teaches in at least Figs. 1G-1H and para. 0191, and 0214-0215 generating the plurality 25of first partial inputs which comprising the using of an  element-wise sum operation as said determined type to be executed of by the deep learning model on the plurality of first partial inputs or the divided matrices by 17119106.02dividing the first input image into the plurality of first partial inputs by using understoodly a division threshold value based on the type to insure obviously the plurality of divided image matrices size do not exceed an understood threshold size. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao to include wherein determining type of the operation to be executed by using the deep learning model on said plurality of first partial inputs; and said 17119106.02dividing by using a size division threshold value based on the type, as discussed above as Yuan in view of Gao are in the same field of endeavor of using a deep learning model to analyze input data to determine a target number of processing threads for executing said input data and factors that may affect the number of processable threads, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Gao further complements Yuan, based on the image thread size criteria and a used operation method such as the element-wise operation, the partial inputs generated are combined by the disclosed element-wise sum operation on the plurality of first partial inputs further using said deep learning model, and generating understoodly subsequently said output of the deep learning model, as Gao further mentions a main advantage of such element-wise sum constructs is to allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    However, Yuan in view of Gao do not specifically cite said 17119106.02dividing by using specifically a size division threshold value based on the type.
      Chen teaches a deep convolutional neural network (DCNNs) system configured for optimizing processing by using said deep convolutional neural network to account for factors such as determining “q represents into account image structure and the edge information of the weight parameter, p and q represent the two pixel points in the image dividing section, and Sse represents a semantic segmentation section; right image represents the current frame, second item e represents the seed point of a divided section, ε is super-pixel cutting segment areas, NS represents the size of divided section size limit” for generating from the input image a plurality of partial divided section by performing a division operation using specifically a size NS division threshold value based on at least an operation category type. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao, and further in view of Chen to include wherein said 17119106.02dividing by using specifically a size division threshold value based on the type, as discussed above, as Yuan in view of Gao and further in view of Chen are in the same field of endeavor of using a deep learning model to analyze input data to determine in a case factors that may affect a target number of processing threads for executing said input data and factors and ways for optimizing the system, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Chen further complements Yuan in view of Gao, based on the image size criteria, a size division threshold is established to understoodly restrict the system to said threshold value  whereby ensuring the processing optimizing of the system and to ultimately allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 7 (according to claim 4), and claim 15 (according to claim 12), Yuan is silent regarding wherein the operation of the type is an element-wise operation; the first input is a matrix representing an image; and dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type 25comprises: dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs, wherein the size of each sub-matrix does not exceed the size division threshold value.  
     Gao further teaches in at least Figs. 1G-1H and para. 0191, and 0214-0215 generating the plurality 25of first partial inputs comprises using an element-wise sum operation, the system of further para. 0191, and 0214-0215 teaches a first input matrix representing an image and dividing the first input into the plurality of matrices or said first partial inputs by using a size division based on the type 25comprises: dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs. 
    However, Yuan in view of Gao are silent regarding said dividing first input into the plurality of first partial inputs by using specifically the size division threshold value based on the type 25comprises: wherein the size of each sub-matrix does not exceed the size division threshold value.  
      Chen teaches a deep convolutional neural network (DCNNs) system configured for optimizing processing by using said deep convolutional neural network to account for factors such as determining “q represents into account image structure ……p and q represent the two pixel points in the image dividing section, and Sse represents a semantic segmentation section; right image represents the current frame, second item e represents the seed point of a divided section, ε is super-pixel cutting segment areas, NS represents the size of divided section size limit” for generating from the input image a plurality of partial divided section or obviously submatrices by performing a division operation using specifically based on the  size NS division threshold value which divided size understoodly does not exceed the size division threshold value. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan in view of Gao, and further in view of Chen to include wherein said 17119106.02 dividing first input into the plurality of first partial inputs by using specifically the size division threshold value based on the type 25comprises: wherein the size of each sub-matrix does not exceed the size division threshold value, as discussed above, as Yuan in view of Gao and further in view of Chen are in the same field of endeavor of using a deep learning model to analyze input data to determine in a case factors that may affect a target number of processing threads for executing said input data and factors and ways for optimizing the system, where in the case of an input image, an image size, image width, and channel number, thread Block size as factors where the input using said model is divided in a case into a plurality of partial input image thread Blocks or matrices for at least evenly distributing said partial input, Chen further complements Yuan in view of Gao, based on the image size criteria, a size division threshold is established to understoodly restrict the system to said threshold value  whereby ensuring the processing optimizing of the system and to ultimately allow data to flow through the network more easily, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Claim Standings
Claims 5-6, and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record do not appear to teach: claim 5. The method according to claim 4, wherein the operation of the type is a cross- 5multiplication operation; the deep learning model further has a second input; the first input and the second input are respectively matrices representing images; and dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type comprises: when it is determined that the size of the first input exceeds the size of the second input, 10dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs, wherein the size of each sub-matrix does not exceed the size division threshold value.  
6. The method according to claim 5, wherein dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type further comprises: 15when it is determined that the size of the first input is less than the size of the second input, dividing the first input into a plurality of intermediate partial inputs, wherein each intermediate partial input is a matrix comprising at least one column vector of the first input; and dividing each intermediate partial input in the plurality of intermediate partial inputs into a plurality of sub-matrices serving as the plurality of first partial inputs, wherein the size of each 20sub-matrix does not exceed the size division threshold value.
13. The device according to claim 12, wherein the operation of the type is a cross- multiplication operation; the deep learning model further has a second input; the first input and the second input are respectively matrices representing images; and dividing the first input into the 15plurality of first partial inputs by using the size division threshold value based on the type comprises: when it is determined that the size of the first input exceeds the size of the second input, dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs, wherein the size of each sub-matrix does not exceed the size division threshold value. 
 14. The device according to claim 13, wherein dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type further comprises: when it is determined that the size of the first input is less than the size of the second input, dividing the first input into a plurality of intermediate partial inputs, wherein each intermediate 25partial input is a matrix comprising at least one column vector of the first input; and dividing each intermediate partial input in the plurality of intermediate partial inputs into a plurality of sub-matrices serving as the plurality of first partial inputs, wherein the size of each sub-matrix does not exceed the size division threshold value.  

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        08/23/2022